DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 12/16/2020.  An initialed copy is attached to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-* rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-* of U.S. Patent No. 10,921,579. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose similar limitations. 
17/123,233
10,921,579
1. A security device that exhibits at least one dynamic response upon change of orientation of the security device with respect to gravity, wherein: 5 the security device comprises a hollow capsule completely filled with a liquid and one or more microscopic elements; and the dynamic response: continues after cessation of the change of orientation with respect to gravity; and comprises a transition of the one or more microscopic elements: from substantial mechanical equilibrium to non-equilibrium upon action of the change of orientation with respect to gravity; and back to substantial mechanical equilibrium after cessation of the change of orientation with respect to gravity, and wherein the one or more microscopic elements undergo at least one of a rotational motion and a translational motion relative to the liquid during the transition.
1. A security device that exhibits at least one dynamic response upon change of orientation of the security device with respect to gravity, wherein:  the security device comprises one or more microfluidic chambers filled with a liquid and one or more microscopic elements; and the dynamic response: a) continues after cessation of the change of orientation with respect to gravity; and b) comprises a transition of the one or more microscopic elements:  i) from substantial mechanical equilibrium to non-equilibrium upon action of the change of orientation with respect to gravity; and ii) back to substantial mechanical equilibrium after cessation of the change of orientation with respect to gravity, and wherein the one or more microscopic elements undergo at least one of a rotational motion and a translational motion relative to the liquid during the transition, and the volumetric space collectively occupied by the liquid and the one or more microscopic elements is unchanging relative to the rest of the security device throughout the dynamic response.
5. The security device of claim 1, wherein a volumetric space collectively occupied by the liquid and the one or more microscopic elements is unchanging relative to the rest of the security device throughout the dynamic response.
1. A security device that exhibits at least one dynamic response upon change of orientation of the security device with respect to gravity, wherein:  the security device comprises one or more microfluidic chambers filled with a liquid and one or more microscopic elements; and the dynamic response: a) continues after cessation of the change of orientation with respect to gravity; and b) comprises a transition of the one or more microscopic elements:  i) from substantial mechanical equilibrium to non-equilibrium upon action of the change of orientation with respect to gravity; and ii) back to substantial mechanical equilibrium after cessation of the change of orientation with respect to gravity, and wherein the one or more microscopic elements undergo at least one of a rotational motion and a translational motion relative to the liquid during the transition, and the volumetric space collectively occupied by the liquid and the one or more microscopic elements is unchanging relative to the rest of the security device throughout the dynamic response.
8. The security device of claim 1, wherein:  at least a portion of each of the one or more microscopic elements has an average density that is unequal with the liquid’s density; and the one or more microscopic elements transition by way of sedimentation or flotation.
9. The security device of claim 1, wherein:  at least a portion of each of the one or more microscopic elements has an average density that is unequal with the liquid’s density; and the one or more microscopic elements transition by way of sedimentation or flotation.
9. The security device of claim 8, wherein the one or more microscopic elements comprises: a first set of microscopic elements each with an average density greater than the liquid density that transition by way of sedimentation; and a second set of microscopic elements each with an average density less than the liquid density that transition by way of flotation.
12. The security device of claim 8, wherein the one or more microscopic elements comprises: a first set of microscopic elements each with an average density greater than the liquid density that transition by way of sedimentation; and a second set of microscopic elements each with an average density less than the liquid density that transition by way of flotation.
10. The security device of claim 8, wherein the liquid comprises a dye that contrasts with the one or more microscopic elements as they transition by way of sedimentation or flotation.
13. The security device of claim 8, wherein the liquid comprises a dye that contrasts with the one or more microscopic elements as they transition by way of sedimentation or flotation.
11. The security device of claim 1, wherein the transition leads to the generation of one or more macroscopic effects.
2. The security device of claim 1, wherein the transition leads to the generation of one or more macroscopic effects.
12. The security device of claim 11, wherein at least one of the macroscopic effects is optical.
3. The security device of claim 11, wherein at least one of the macroscopic effects is optical.
13. The security device of claim 12, wherein the optical macroscopic effect is visually observable by an unaided human eye.
4. The security device of claim 12, wherein the optical macroscopic effect is visually observable by an unaided human eye.
14. The security device of claim 11, wherein at least one macroscopic effect is machine readable.
5. The security device of claim 11, wherein at least one macroscopic effect is machine readable.
15. The security device of claim 1, wherein the one or more microscopic elements transitions from substantial mechanical equilibrium to non-equilibrium and back to substantial mechanical equilibrium in a time interval of from about 0.01 s to about 100 s, preferably from about 0.01 s to about 10 s, more preferably from about 1 s to about 10 s.
6. The security device of claim 1, wherein the one or more microscopic elements transitions from substantial mechanical equilibrium to non-equilibrium and back to substantial mechanical equilibrium in a time interval of from about 0.01 s to about 100 s, preferably from about 0.01 s to about 10 s, more preferably from about 1 s to about 10 s.
16. The security device of claim 1, wherein the one or more microscopic elements have a size between 0.01 and 100 µm, preferably between 0.1 and 10 µm.
7. The security device of claim 1, wherein the one or more microscopic elements have a size between 0.01 and 100 µm, preferably between 0.1 and 10 µm.
17. The security device of claim 1, wherein the one or more microscopic elements are configured to transition from substantial alignment to non-alignment with the gravitational field upon action of the change of orientation of the device, and back to substantial alignment with the gravitational field after cessation of the change of orientation.
14. The security device of claim 1, wherein the one or more microscopic elements are configured to transition from substantial alignment to non-alignment with the gravitational field upon action of the change of orientation of the device, and back to substantial alignment with the gravitational field after cessation of the change of orientation.
18. The security device of claim 17, wherein the one or more microscopic elements are dispersed in the liquid; a portion or all of the microscopic elements each have a centre of mass that is distinct from a centre of volume thereof; and the microscopic elements transition by way of rotation.
15. The security device of claim 17, wherein the one or more microscopic elements are dispersed in the liquid; a portion or all of the microscopic elements each have a centre of mass that is distinct from a centre of volume thereof; and the microscopic elements transition by way of rotation.
19. The security device of claim 17, wherein the one or more microscopic element is a Janus microparticle comprising: 1) an inner core; and ii) a coating on a surface portion of the Janus particle, and the inner core has a density distinct from a density of the coating.
16. The security device of claim 17, wherein the one or more microscopic element is a Janus microparticle comprising: 1) an inner core; and ii) a coating on a surface portion of the Janus particle, and the inner core has a density distinct from a density of the coating.
20. The security device of claim 19, wherein the inner core has a diameter of from 0.1 to 100 µm, the coating has a thickness of from 10 nm to 500 nm and the coating thickness is less than 20% of the diameter.
17. The security device of claim 19, wherein the inner core has a diameter of from 0.1 to 100 µm, the coating has a thickness of from 10 nm to 500 nm and the coating thickness is less than 20% of the diameter.
21. The security device of claim 1, wherein the dynamic response is generated with no external equipment required.
18. The security device of claim 1, wherein the dynamic response is generated with no external equipment required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2-4, 6-7, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brassard et al. (10,921,579), hereinafter Brassard as applied to claim 1 above, and further in view of Satoshi Kinoshita (JP 4240775), hereinafter Kinoshita.
Regarding claim 2, Brassard discloses all the limitations in common with claim 1, and such is hereby incorporated.
Brassard fails to disclose wherein the hollow capsule comprises a microcapsule having a diameter of between 0.1 about 200 microns (µm).
Kinoshita discloses wherein the hollow capsule comprises a microcapsule having a diameter of between 0.1 about 200 microns (µm) (paragraph 0027 discloses 50 to 200 µm).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Brassard with the diameter of Kinoshita for the purpose of having sufficient recording.
Regarding claim 3, Brassard discloses all the limitations in common with claim 1, and such is hereby incorporated.
Brassard fails to disclose wherein the hollow capsule comprises an about spherical capsule.
Kinoshita discloses wherein the hollow capsule comprises an about spherical capsule (figure 5). 
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Brassard with the spherical shape of Kinoshita for the purpose of having sufficient recording.
Regarding claim 4, Brassard discloses all the limitations in common with claim 1, and such is hereby incorporated.
Brassard fails to disclose wherein the hollow capsule occupies a same volume throughout the dynamic response (paragraph 0026 discloses 10 to 100 µm in volume average diameter). 
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Brassard with the volume of Kinoshita for the purpose of having sufficient recording.
Regarding claim 6, Brassard discloses all the limitations in common with claim 1, and such is hereby incorporated.
Brassard fails to disclose wherein the hollow capsule is secured to a substrate.
Kinoshita discloses wherein the hollow capsule is secured to a substrate (28, substrate) (paragraph 0029).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Brassard with the substrate of Kinoshita for the purpose of supporting the microcapsules.
Regarding claim 7, Brassard discloses all the limitations in common with claim 1, and such is hereby incorporated.
Brassard fails to disclose wherein the one or more microscopic elements each comprise a flake.
Kinoshita discloses the one or more microscopic elements each comprise a flake (paragraph 0024). 
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Brassard with the flake of Kinoshita for the purpose of having as thin as possible and having a large ratio of thickness to particles size.
Regarding claim 22, Brassard discloses all the limitations in common with claim 1, and such is hereby incorporated.
Brassard fails to disclose wherein the transition is caused by direct action of a gravitational force on the microscopic elements (paragraphs 0020 and 0022; magnetic field).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Brassard with the volume of Kinoshita for the purpose of displaying an image.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/               Primary Examiner, Art Unit 2872